Citation Nr: 1421903	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-10 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  

The Veteran testified at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The Veteran was not diagnosed with or treated for hypertension in service, but he was noted to have high blood pressure.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, hypertension was incurred during his active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for hypertension, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Merits of the Claim

The Veteran claims entitlement to service connection for hypertension.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise and therefore the criteria for entitlement to service connection have been met.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303.

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Hypertension was not diagnosed in service, or demonstrated to a compensable degree within one year of the Veteran's retirement from active duty.  The first diagnosis of the disorder was in December 2006, over four years after retirement.  The Veteran's service treatment records do show pertinent blood pressure readings in June 1988 (130/90), April 1997 (143/91), and March 2002 (135/90).  Additionally, in December 1998, the Veteran was noted to have high blood pressure while on sick call.  His blood pressure was 152/94 while lying down and 138/104 while standing.  

Within a year of service, the Veteran was admitted to the emergency room for chest pains in December 2002.  There, his blood pressure was 153/87.  While he was admitted for chest pain, the record states that he was not in acute distress, calm and cooperative.  

In September 2009, Dr. B.R.P., the Veteran's private physician wrote that he diagnosed the appellant with hypertension in December 2006.  Dr. P states that his review of the Veteran's record showed blood pressure elevated up to stage II hypertension as far back as December 1998.  Dr. P. concluded that the Veteran was hypertensive for many years prior to diagnosis and that he should have been diagnosed while on duty.  

The Veteran afforded a VA examination in April 2010.  This examiner opined that the Veteran's hypertension was not related to his service.  The examiner stated that the elevated blood pressure readings in service were isolated and associated with illness or pain which subsequently resolved.  

At the video conference hearing, the Veteran stated that his private physician was only provided with his service treatment records when he was on sick call.  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

While there is evidence that tends to show that the Veteran's hypertension is not service-connected, such as the VA examiner opinion, there is also a private medical opinion that connects the appellant's elevated blood pressure readings in service to his current hypertension.  The Board also notes the appellant's emergency room visit within a year of service where an elevated systolic blood pressure (153) was recorded.  In light of the foregoing, the Board finds that the evidence in this case is in equipoise.  Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that hypertension was incurred in service.  Id.  

Accordingly, service connection for hypertension is granted.  



ORDER

Entitlement to service connection for hypertension is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


